DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al (U.S. Patent Application Publication No. 2011/0213529) alone.
As to Claim 1, Krause discloses a method for measuring wear of a cutting edge of a blade of a work vehicle, the method comprising:
Measuring a calibration position measurement of the blade (#106) with the cutting edge (#108) attached thereto, while the blade is in a measurement position with a blade position sensor system (#300, #302) of the work vehicle (Figure 4 and 5);
Measuring a blade position measurement of the blade (#106) in the measurement position with the blade position sensor system (#300, #302) of the work vehicle at a later point in time (Figure 4 and 5); and
Upon comparison of the blade position measurement to the calibration position measurement, determining a wear condition of the cutting edge of the blade (Paragraphs 0030 and 0031).
	Krause does not explicitly disclose determining whether the wear condition is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement. However, one of ordinary skill in the art would recognize that since the apparatus of Krause detect changes in the cutting edge due to wear it can be determined whether the wear is acceptable when is minimal and unacceptable when it is excessive. Therefore, at the time of the 
As to Claim 2, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified also teaches wherein the determining the wear condition of the cutting edge includes calculating an amount the cutting edge has worn (The method step is capable of being perform in view of the structure by comparing the initial shape and the later shape).
As to Claim 3, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified wherein the determining the acceptable wear condition of the cutting edge of the blade when the blade position measurement less an acceptable wear to the cutting edge amount is less than the blade calibration position measurement (It is inherent that a threshold must be established to device whether the wear condition is excessive or not).
As to Claim 4, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified further comprising sending a warning signal to the work vehicle when the unacceptable wear condition is satisfied (Paragraph 0015).
As to Claim 5, Krause as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Krause as modified wherein the warning signal is a message displayed on a display mechanism of the work vehicle (Paragraph 0015).
As to Claim 6, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified further comprising limiting productive movement of the blade when the unacceptable wear condition is satisfied (The method step is capable of being performed with the structure by stop using the blade if wear is excessive).
As to Claim 7, Krause as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Krause as modified wherein the productive movement of the blade is not enabled when the unacceptable 
As to Claim 8, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified wherein the blade position measurement includes resting the blade on a ground plane (The method step is capable of being performed in view of the structure since the blade can be lowered until touching the ground).
As to Claim 9, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified further comprising communicating the blade wear measurement to a grade control system to adjust one or more of a slope, an angle, or an elevation of the blade (Paragraph 0018).
As to Claim 10, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified further comprising moving the blade, with the cutting edge attached, to the measurement position (Paragraph 0018).
As to Claim 11, Krause discloses a method for measuring wear of a cutting edge of a blade of a work vehicle, the method comprising:
Measuring a calibration position measurement of the blade (#106), without the cutting edge attached thereto (Paragraph 0026 discloses that the desired position measurement can be in cutting edge #108 but also it can be in a portion of blade #106. Therefore, the measurement can be taken without the cutting edge #108 attached to the blade), while the blade is in a measurement position with a blade position sensor system (#300, #302) of the work vehicle;
Measuring a blade position measurement of the blade (#106), with the cutting edge (#108) attached thereto, while the blade is in the measurement position with the blade position sensor system (#300, #302) of the work vehicle at a later point in time; and
Upon comparison of the blade position measurement to the calibration position measurement, determining a wear condition (Paragraphs 0030, 0031).
Krause does not explicitly disclose determining whether the wear condition is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement. However, one of ordinary skill in the art would recognize that since the apparatus of Krause detect changes in the cutting edge due to wear it can be determined whether the 
As to Claim 12, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the unacceptable wear condition of the cutting edge of the blade includes the blade calibration position measurement plus a tolerance margin being greater than the blade position measurement (It is inherent that a threshold must be established to device whether the wear condition is excessive or not).
As to Claim 13, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the acceptable wear condition of the cutting edge of the blade includes the blade calibration position measurement plus a tolerance margin being less than the blade position measurement (It is inherent that a threshold must be established to device whether the wear condition is excessive or not).
As to Claim 14, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches further comprising sending a warning signal to the work vehicle when the unacceptable wear condition is satisfied; and displaying the warning signal on a display mechanism of the work vehicle (Paragraph 0015).
As to Claim 15, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches further comprising limiting productive movement of the blade when the unacceptable wear condition is satisfied (The method step is capable of being performed with the structure by stop using the blade if wear is excessive).
As to Claim 16, Krause as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Krause as modified also teaches wherein the productive movement of the blade is not 
As to Claim 17, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the blade position measurement includes resting the blade on a ground plane (The method step is capable of being performed in view of the structure since the blade can be lowered until touching the ground).
As to Claim 18, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches further comprising determining a wear value from the wear condition; and communicating the wear value to a grade control system to adjust one or more of a slope, an angle, or an elevation of the blade (Paragraph 0018).
As to Claim 19, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the wear condition of the cutting edge includes calculating an amount the cutting edge has worn (The method step is capable of being perform in view of the structure by comparing the initial shape and the later shape).
As to Claim 20, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the unacceptable wear condition of the cutting edge of the blade includes the blade position measurement less an acceptable wear amount to the cutting edge being greater than the calibration position measurement (It is inherent that a threshold must be established to device whether the wear condition is excessive or not).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678